UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WASSAMA NGONGO,                         
                          Petitioner,
                 v.                             No. 03-1169
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                        
            On Petition for Review of an Order of the
                Board of Immigration Appeals.
                          (A76-596-106)

                      Submitted: July 24, 2003

                      Decided: August 26, 2003

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Civil Division, Richard M. Evans, Assistant Director, Susan
K. Houser, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        NGONGO v. ASHCROFT
                             OPINION

PER CURIAM:

   Wassama Ngongo, a native and citizen of the Democratic Republic
of Congo (formerly Zaire), petitions for review of an order of the
Board of Immigration Appeals ("Board"). The order affirmed, without
opinion, the immigration judge’s decision and order denying Ngon-
go’s applications for asylum, withholding of removal and withholding
of removal under the United Nations Convention Against Torture. For
the reasons discussed below, we deny the petition for review.
   Ngongo first claims the immigration judge erred in finding she
failed to present credible evidence in support of her asylum applica-
tion. We have reviewed the administrative record and the immigration
judge’s decision, which was designated by the Board as the final
agency determination, and find that substantial evidence supports the
immigration judge’s conclusion that Ngongo was not credible. As
such, Ngongo failed to establish past persecution or a well-founded
fear of future persecution as necessary to qualify for relief from
removal. 8 C.F.R. § 1208.13(b) (2003).
   Next, Ngongo claims the Board’s summary affirmance procedure
should not have been used in her appeal. The Board affirmed the deci-
sion of the immigration judge without opinion, after review by a sin-
gle Board member, in accordance with the procedure set out in 8
C.F.R. § 1003.1(a)(7) (2003). We have reviewed Ngongo’s chal-
lenges to the Board’s use of this streamlined procedure and find them
to be without merit. See Georgis v. Ashcroft, 328 F.3d 962 (7th Cir.
2003); Mendoza v. United States Attorney Gen., 327 F.3d 1283, 1288-
89 (11th Cir. 2003); Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th
Cir. 2003); Gonzalez-Oropeza v. United States Attorney Gen., 321
F.3d 1331, 1333-34 (11th Cir. 2003); Albathani v. INS, 318 F.3d 365,
375-79 (1st Cir. 2003). We further find that summary affirmance was
appropriate in this case under the factors set forth in § 1003.1(a)(7).
  Accordingly, we deny Ngongo’s petition for review. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                 PETITION DENIED